Citation Nr: 0014399
Decision Date: 04/06/00	Archive Date: 09/08/00

DOCKET NO. 98-16 080A              DATE APR 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for a cough, claimed as
secondary to exposure to asbestos.

2. Entitlement to an increased evaluation for degenerative joint
disease of the lumbar spine with disc bulges at L5-S1, and L4-L5,
currently evaluated as 20 percent disabling.

3. Entitlement to an increased evaluation for the residuals of
post-operative uvulopalatopharyngoplasty, currently evaluated as 10
percent disabling.

4. Entitlement to an increased (compensable) evaluation for the
residuals of fractured ribs, left side.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active military service from January 1972 to
December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of rating decisions of the Los Angeles, California, Regional
Office (RO) of the Department of Veterans Affairs (VA).

In his September 1998 Substantive Appeal, the veteran raised
several issues which have not been addressed. The additional issues
include entitlement to service connection for osteoporosis,
sinusitis, and temporomandibular joint disorder. These issues are
referred to the RO for appropriate action.

REMAND

The veteran checked the box that indicates he desires a hearing at
the RO before a member of the Board on his September 1998
Substantive Appeal. A review of the record shows that the veteran
was afforded a hearing before a hearing officer at the RO in
December 1998. However, there is no indication that the RO has ever
replied to the veteran's request for a hearing before a member of
the Board, and there is no indication in the transcript of the
December 1998 hearing that this hearing satisfied the veteran's
request for a hearing before a member of the Board.

2 -

In the July 1999 Statement of Accredited Representation in the
Appealed Case, the veteran's representative repeated the request
for a hearing before a member of the Board at the RO, and added
that additional argument would be presented at that time. Again,
there is no indication that the RO has replied to this request, and
there is no indication that it has been withdrawn by the veteran.

The VA has a duty to assist the veteran in the development of all
facts pertinent to his claim. 38 U.S.C.A. 5107 (West 1991). To
ensure that the VA has met its duty to assist the veteran in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

Appropriate action should be taken by the RO, in accordance with
the veteran's request to schedule the veteran for a personal
hearing before a Member of the Board at the RO. All correspondences
pertaining to this matter should be associated with the
claimsfolder.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical arid Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

3 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -


